DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.

Status of Rejections
All previous rejections are withdrawn in view of Applicant’s amendments.
New grounds of rejection are necessitated by Applicant’s amendments. 

Claim(s) 1-2 and 4-6 is/are pending for this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US 2016/0326661 A1) in view of de Silva et al (US 5,524,768, referred to as Silva). 

Claim 1: Martin discloses a method of applying an anode covering material (see e.g. [0017] of Martin) in an electrolysis cell for aluminum production (see e.g. abstract of Martin), the method comprising:
	providing an electrolysis cell for aluminum production (see e.g. abstract of Martin),
		wherein the electrolysis cell is a Hall-Heroult type electrolysis cell (see e.g. [0002] of Martin) with prebacked anodes (see e.g. [0087] of Martin),
		wherein the electrolysis cell comprises
			a cathode pot with rectangular footprint (see e.g. #16 on Fig 1 of Martin), and
			a superstructure with a gas collecting hood that lays onto a top of the cathode pot (see e.g. [0094] of Martin),
			wherein a floor construction at least substantially surrounds the electrolysis cell at a level below the top of the cathode pot (see e.g. #4 on Fig 1 of Martin), 
wherein ventilation openings are arranged in the floor construction in close vicinity to the electrolysis cell (there are a series of openings between the floor construction and other features of the cell, see e.g. openings between floor and anodes and openings between the floor and electrical components on Fig 1 and [0004] of Martin. As the reaction occurs, the these gaps allow gas to move upwards, see e.g. [0094] of Martin), and
			wherein the gas collecting hood of the superstructure comprises one or more removable lids that are removed for giving access the prebaked anodes in the electrolysis cell through openings (see e.g. [0017] of Martin),
	removing the one or more removable lids (see e.g. [0017] of Martin),
	positioning an applicator of the material (see e.g. [0017] of Martin).

Martin teaches delivering material into the cell (see e.g. [0017] of Martin), but does not explicitly teach 
	positioning a shuttering frame with a shuttering plate in a bottom sector of the openings,
	wherein at least a part of the shuttering plate (41) is tilted at an angle (α) towards the prebaked anodes (21) thereby restricting anode covering material from flowing out of the openings in the electrolysis cell during application of the anode covering material;
wherein the angle (α) is between 30o and 60o.

Silva teaches a device and method for delivering alumina to a Hall-Heroult cell (see e.g. col 1, lines 8-25 of Silva). Said method in Silva comprises 
		positioning a shuttering frame (see e.g. #1’ on Fig 1 of Silva) with a shuttering plate (see e.g. #10 on Fig 1 of Silva) at an opening of the cell (see e.g. col 1, lines 31-33 of Silva)
	wherein at least a part of the shuttering plate is tilted at an angle (α) towards the prebaked anodes (see e.g. #α4 on Fig 1 of Silva)
thereby restricting anode covering material from flowing out of the openings in the electrolysis cell during application of the anode covering material (the channel #10 controls the flow of the material to only go in one direction and out of one port, see e.g. #10 on Fig 1 and col 3, lines 14-22 of Silva);
wherein the angle (α) is 36o (see e.g. col 2, lines 43-44 of Silva).

The device of Silva has the advantage being a cheap separation device without moving parts and eddies (see e.g. col 1, lines 52-57) that removes non-fluidisable material from the fluidizable alumina (see e.g. col 1, lines 8-13 and lines 27-30 of Silva). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Martin by utilizing the means of applying and controlling alumina to a cell including positioning a shuttering frame with a shuttering plate at an angle (α) to deliver material into a bottom sector of the openings as a known means of applying alumina to a cell taught in Silva because Silva teaches a suitable means of delivering alumina into the cell that is capable separating non-fluidisable material from the fluidizable alumina cheaply. 

The means of applying the alumina to cell teaches all the required structure of the feature of the claim and it would have been obvious to a person having ordinary skill in the art at the time of filing that the same structures would have the same functions, such as restricting anode covering material from flowing out of the openings in the electrolysis cell during application of the anode covering material.

Claim 2: Martin in view of Silva teaches the shuttering plate has an angular position of the shuttering plate (41) that affects an angle of repose as well as the flow of material (see e.g. α4 on Fig 1 and col 3, lines 14-22 of Silva). The means of applying the alumina to cell teaches all the required structure of the feature of the claim and it would have been obvious to a person having ordinary skill in the art at the time of filing that the same structures would have the same functions, such as affects the angle of repose of the anode covering material ACM during application.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Silva as applied to claim 1 above, and in further view of Bjarnason et al (US 4,498,818).

Claim 4: Martin in view of Silva does not explicitly teach that the tilting angle (α) is 45o. Silva teaches a preferred angle of 36o, but does not teach away from other angles (see e.g. col 2, lines 43-44 of Silva). The device of Silva contains multiple platforms and screens with differing tilting angles (see e.g. α4 on Fig 1 of Silva). Each separation part has a steeper angle to process and separate the fluidizable and non-fluidizable materials (see e.g. col 2, lines 39-46 of Silva). Bjarnason teaches a device for delivering alumina to a cell (see e.g. col 1, lines 9-15 of Bjarnason). For delivering the alumina from the device, Bjarnason teaches “care must be taken that the angle of friction of the poorest fluidizable material is smaller than the inclination of the charge space wall of the conical, lower part of the silo. Otherwise, the required feeding accuracy cannot be attained. The inclination of the walls concerned is therefore at least 45o” (see e.g. col 4, lines 3-9 of Bjarnason). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Martin in view of Silva by optimizing the titling angle through routine experimentation between 36 and ~45o to get the desired amount of separation without issues caused by the materials angle of friction. 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Silva as applied to claim 1 above, and in further view of Dalen et al (US 5,045,168).

Claim 5: Martin in view of Silva does not explicitly teach that ventilation openings (28) in the floor construction (29) adjacent the openings in the superstructure are closed during anode covering material application. However, Martin does acknowledge the need to prevent gases from escaping the cell (see e.g. [0004] and [0094] of Martin). Dalen teaches including a gas apron placed near openings of the application means that prevents gas from escaping during the application of alumina (see e.g. abstract and #21 on Fig 1 of Dalen). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Martin in view of Silva by including the steps of closing the openings in the cell during the application of the covering material as taught in Dalen to prevent the gases from escaping the cell. 

Claim 6: Martin in view of Silva and Dalen teaches that the ventilation openings (28) in the floor construction (29) in the area where the one or more removable lids lid(s) (20) are removed are closed by a plate (50) that is arranged to lay onto and cover said the ventilation openings (28) (see e.g. #21 on Fig 1 of Dalen). 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795